Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 1 of 17              PageID #: 678




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I


   AIMEE N. GREENWOOD, et al.,                   Case No. 19-cv-00137-DKW-RT

                Plaintiffs,                      ORDER (1) GRANTING IN PART
                                                 DEFENDANTS’ MOTION TO
                                                 DISMISS; AND (2) DISMISSING
         v.                                      CASE IN PART WITH PREJUDICE
                                                 AND IN PART WITHOUT
   ERIK P. FROST, et al.,                        PREJUDICE

                Defendants.




        Defendants move to dismiss all of the claims raised under federal and state

  law in Plaintiffs’ First Amended Complaint (FAC). Dkt. No. 45. The Court

  agrees that Plaintiffs’ federal claims, which principally concern employment-

  related conduct, are subject to dismissal for failure to state a claim and/or failure to

  first present the same to the Equal Employment Opportunity Commission (EEOC).

  Moreover, because the Court has already dismissed these claims with leave to

  amend, and Plaintiffs have failed to correct the identified deficiencies, Plaintiffs’

  federal claims are dismissed with prejudice. However, having dismissed

  Plaintiffs’ federal claims, the Court declines to exercise supplemental jurisdiction

  over Plaintiffs’ claims under state law, and thus dismisses those claims without

  prejudice.
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 2 of 17             PageID #: 679




                   RELEVANT PROCEDURAL BACKGROUND

        Plaintiffs are Aimee Greenwood, Alan DeCoite, Kimberly Rose, Samuel

  Hambek, and Claire Kellerman (collectively, Plaintiffs). Defendants in the FAC

  are Karin and Erik Frost and Hoku Nui Maui, LLC (Hoku Nui, and, with Karin and

  Erik Frost, Defendants). All Plaintiffs allege they formerly worked at Hoku Nui,

  which appears to operate some form of farm on Maui and is owned and operated

  by Karin and Erik Frost.

        On September 23, 2019, this Court dismissed Plaintiffs’ initial Complaint

  with partial leave to amend (September 23 Order). Dkt. No. 28. First, the Court

  dismissed with prejudice (and without leave to amend) numerous claims for

  reasons including mootness and asserting claims against the wrong entity.

  Second, the Court dismissed without prejudice (and with leave to amend)

  numerous other claims. In doing the latter, the Court provided Plaintiffs with

  specific instructions on how to correct, if possible, the deficiencies in the

  Complaint. More specifically, among other things, the Court observed that the

  Complaint was “noticeably short” on factual allegations, and Plaintiffs needed to

  do more than simply make unordained assertions of misconduct. The Court also

  provided Plaintiffs with governing legal principles with respect to some of their

  claims, including claims of employment discrimination and hostile work


                                             2
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 3 of 17                    PageID #: 680




  environment. Further, the Court explained that “substantial compliance with the

  presentment of discrimination complaints to an appropriate administrative agency

  is a jurisdictional prerequisite[]” in the Ninth Circuit, something which Plaintiffs

  had failed to allege with respect to their claims.

         Subsequently, Plaintiffs filed the FAC. Dkt. No. 35.1 Therein, Plaintiffs

  designate ten causes of action.2 Counts One, Eight, and Twelve are brought under

  state law.3 Counts Three, Five, Six, and Eleven are brought under federal law,

  including Title VII of the Civil Rights Act of 1964. Counts Two, Four, and Ten

  are brought under both state and federal law. In addition, as with the initial

  Complaint, attached to the FAC are various exhibits and affidavits from Plaintiffs.

         On January 10, 2020, Defendants filed the instant motion to dismiss. Dkt.

  No. 45. Defendants argue that the FAC should be dismissed on numerous

  grounds, including the failure to plead claims with the required specificity and the

  failure to adequately exhaust administrative remedies. The motion to dismiss

  seeks dismissal of the FAC with prejudice.


  1
    Plaintiffs appear to have actually filed two amended complaints, Dkt. Nos. 33 & 35. The
  Court, however, assesses the later-filed of the two, Dkt. No. 35, because it contains various
  exhibits not attached to the earlier-filed version.
  2
    Although the FAC runs from Count One through Count Twelve, two counts–Counts Seven and
  Nine–omit any claim.
  3
    In the heading of Count Eight, it states that the claim is based upon Hawai‘i defamation law,
  among other state legal principles. The heading also includes, however, “Title VII.” FAC at
  19. Nothing in the allegations under the heading, though, concern Title VII. Therefore, the
  Court construes Count Eight as being brought solely under state law.
                                                  3
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 4 of 17            PageID #: 681




        Plaintiffs have filed an opposition to the motion to dismiss, Dkt. No. 51,

  attached to which are further exhibits. Defendants have filed a reply. Dkt. No.

  58. This Order now follows.

                              STANDARD OF REVIEW

  I.    Motion to Dismiss

        Federal Rule of Civil Procedure 12(b)(6) authorizes the Court to dismiss a

  complaint that fails “to state a claim upon which relief can be granted.” Rule

  12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

  8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a

  complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

  to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “the tenet that a court

  must accept as true all of the allegations contained in a complaint is inapplicable to

  legal conclusions.” Id. Accordingly, “[t]hreadbare recitals of the elements of a

  cause of action, supported by mere conclusory statements, do not suffice.” Id.

  (citing Twombly, 550 U.S. at 555). Rather, “[a] claim has facial plausibility when

  the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.” Id. (citing


                                             4
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 5 of 17             PageID #: 682




  Twombly, 550 U.S. at 556). Factual allegations that only permit the court to infer

  “the mere possibility of misconduct” do not show that the pleader is entitled to

  relief as required by Rule 8(a)(2). Id. at 679.

        A court may consider certain documents attached to a complaint, documents

  incorporated by reference in the complaint, or matters of judicial notice, without

  converting a Rule 12(b)(6) motion to dismiss into a motion for summary judgment.

  United States v. Ritchie, 342 F.3d 903, 908–09 (9th Cir. 2003).

        When a complaint fails to state a plausible claim, leave to amend should be

  given when “justice so requires.” Fed.R.Civ.P. 15(a)(2). Justice does not require

  leave to amend when (1) it would prejudice an opposing party, (2) it is sought in

  bad faith, (3) it would produce an undue delay in litigation, (4) it would be futile,

  or (5) there has been repeated failure to cure a deficiency. Abagninin v. AMVAC

  Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008); AmerisourceBergen Corp. v.

  Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

  II.   Pro Se Status

        The Court liberally construes a pro se pleading. Eldridge v. Block, 832 F.2d

  1132, 1137 (9th Cir. 1987). However, the Court cannot act as counsel for a pro se

  litigant, such as by supplying the essential elements of a claim. Pliler v. Ford,




                                             5
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 6 of 17                    PageID #: 683




  542 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266,

  268 (9th Cir. 1982).

                                        DISCUSSION4

         Because they form the jurisdictional basis for bringing this case in a federal

  forum, the Court addresses Plaintiffs’ federal claims first.

         A.     Count Two

         In Count Two, Plaintiffs allege that they each experienced a hostile work

  environment in violation of Title VII.5 More specifically, Plaintiffs allege that the

  work environment at Hoku Nui “created undo [sic] stress,” “was severe and

  pervasive,” and “disrupted their work.” Plaintiffs also allege that they worked

  under untenable conditions, resources were illegally appropriated, and

  “mismanagement” took place. Plaintiffs further allege that they were bullied,

  threatened, and experienced “reductionist” behavior.

         As the Court explained in the September 23 Order, although Title VII

  prohibits discrimination, it does so only with respect to race, color, religion, sex, or

  national origin. See September 23 Order at 11 (citing 42 U.S.C. § 2000e-2(a)(1)).

  Thus, while Title VII prohibits a hostile work environment, see Meritor Sav. Bank,



  4
   The Court sets forth the relevant alleged facts in this ‘Discussion’ section.
  5
   Plaintiffs also allege that the work environment violated Hawaii Revised Statutes (HRS) Section
  378-2.
                                                 6
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 7 of 17                        PageID #: 684




  FSB v. Vinson, 477 U.S. 57, 66-67 (1986), the hostility must be based upon one of

  the types of discrimination prohibited by the statute, see September 23 Order at 17-

  18 (citing McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1113 (9th Cir. 2004)).

  In Count Two, there is no evident basis for the alleged hostile work environment

  Plaintiffs assert occurred, not the least because no such basis is alleged. This may

  be due to the fact that Count Two is asserted by all Plaintiffs, and there is no

  alleged consistent trait, such as sex, between them.6 In this light, as the Court

  indicated in the September 23 Order, it is not possible for this claim to proceed

  under a theory of discrimination pursuant to Title VII. See id. at 18. Moreover,

  because Plaintiffs have failed to correct the deficiencies identified in the September

  23 Order, to the extent this claim is based upon Title VII, it is dismissed with

  prejudice.

         B.      Count Three

         In Count Three, it is alleged that Plaintiffs Greenwood and Rose were

  discriminated against on account of their sex from 2015 to 2017. More



  6
   Near the end of the allegations related to Count Two, it is alleged that “[i]nappropriate sexual
  comments” were made in team meetings “throughout” 2015, 2016, and 2017. To which of the
  Plaintiffs this allegation relates is unclear, not the least because not all of them are of the same
  sex and not all of them worked from 2015 through 2017. In any event, there is no allegation in
  the FAC regarding whether these “sexual comments” were considered subjectively hostile, nor
  can the Court better assess objective hostility since the comments have not been provided. As a
  result, the alleged “sexual comments” do not alter the Court’s decision to dismiss the Title VII
  claim alleged in Count Two.
                                                    7
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 8 of 17           PageID #: 685




  specifically, it is alleged that Greenwood and Rose were “ignored and dismissed

  while male coworkers were granted decision-making rights.” The FAC alleges

  that Greenwood had to “filter” her needs through a male co-worker, she was

  “threatened” in a team meeting, and she injured her knee while working for Hoku

  Nui. In addition, it is alleged that, while Erik Frost would “roll his eyes” or say

  nothing about requests Greenwood made, male cattle managers were always

  granted the same requests. The FAC alleges that Rose was “bullied” by a male

  farm manager about the car she drove to the farm and her children doing

  homework at the farm. It is also alleged that Rose was fired after a false report

  was made that she left work.

        Defendants assert that this claim should be dismissed because Greenwood

  and Rose did not exhaust their administrative remedies and/or because they have

  failed to allege a claim of sex discrimination.

        As the Court explained in the September 23 Order, the Ninth Circuit has

  held that “substantial compliance with the presentment of discrimination

  complaints to an appropriate administrative agency is a jurisdictional prerequisite.”

  September 23 Order at 15 (emphasis omitted) (citing Sommatino v. United States,

  255 F.3d 704, 708 (9th Cir. 2001)). Here, both Greenwood and Rose concede that

  they have not presented their claims to the EEOC at all. FAC at 11, 15. Both,


                                             8
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 9 of 17                        PageID #: 686




  however, appear to assert that they did not present their claims to an appropriate

  agency because they were unaware of the need to and/or unaware of any agency’s

  existence. See id. Even if the foregoing could be construed as a valid defense to

  the “jurisdictional prerequisite” of presentment,7 with respect to Rose, the FAC

  merely asserts that, “[a]t the time” of the alleged conduct she did not realize going

  to the EEOC was an option. Id. at 15. This, though, says nothing of the

  intervening period, when Rose became aware of the EEOC, or what she has

  attempted to do to present her claims after learning of the EEOC. As a result,

  Rose has failed to present her claim of sexual discrimination under Title VII. See

  Sommatino, 255 F.3d at 708 (“In cases where a plaintiff has never presented a

  discrimination complaint to the appropriate administrative authority, we have held

  that the district court does not have subject matter jurisdiction.”) (citations

  omitted). With respect to Greenwood, the FAC asserts that she did not learn about

  the EEOC until she filed “this complaint.” FAC at 11. Irrespective of whether

  “this complaint” means the initial Complaint or, less plausibly, the FAC,

  Greenwood still does not allege that she has presented her claim to an appropriate

  agency, nor does she explain the timing of her alleged first awareness of the

  EEOC. Thus, as with Rose, Greenwood’s sex discrimination claim under Title


  7
   Unlike statutes of limitation, jurisdictional prerequisites are not subject to tolling. Sommatino,
  255 F.3d at 708; Kwai Fun Wong v. Beebe, 732 F.3d 1030, 1048 (9th Cir. 2013).
                                                    9
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 10 of 17             PageID #: 687




  VII must be dismissed. See Sommatino, 255 F.3d at 708. Moreover, because this

  previously-identified deficiency has not been corrected in the FAC, Count Three is

  dismissed with prejudice.

            C.     Count Four

            In Count Four, it is alleged that Plaintiff DeCoite experienced sexual

  harassment and discrimination in violation of Title VII.8 More specifically, it is

  alleged that DeCoite was falsely accused of having sex with another employee,

  Plaintiff Kellerman.

            As the Court explained in the September 23 Order, to set forth a prima facie

  claim of discrimination under Title VII, an employee must allege (1) membership

  in a protected class, (2) adequate job performance, (3) an adverse employment

  action, and (4) different treatment compared to a similarly situated employee who

  was not a member of the protected class. September 23 Order at 13-14 (citing

  Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir. 2006)).

  Here, at the very least, the FAC fails to allege that DeCoite was treated differently

  on account of his sex. In fact, the FAC asserts that a number of employees, both

  male and female, had their reputations “ruin[ed]” by stories that were made up by

  Erik Frost or Greg Raab, another employee at Hoku Nui. See FAC at 15. As a



  8
      Count Four is also brought under HRS Section 378-2.
                                                  10
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 11 of 17            PageID #: 688




  result, to the extent this claim relies upon Title VII, it must be dismissed with

  prejudice for failure to correct deficiencies identified in the September 23 Order.

        D.     Count Five

        In Count Five, it is alleged that Plaintiffs Kellerman and Rose were fired in

  violation of Title VII in retaliation for voicing concerns about, respectively, the

  need for a smoke-free workplace and the utilization of untrained dogs. The FAC

  also alleges that Plaintiff DeCoite was treated poorly and fired “for being clear,

  concise, and supportive of an ethical work environment.”

        As mentioned above, and discussed in the September 23 Order, a

  discrimination claim under Title VII must be premised upon one of the categories

  protected by the statute. This is no different for a retaliation claim under Title

  VII. 42 U.S.C. § 2000e-3(a); Thomas v. City of Beaverton, 379 F.3d 802, 811 (9th

  Cir. 2004). In the FAC, though, Kellerman, Rose, and DeCoite premise their

  retaliation claims on conduct that is not protected by Title VII–a smoke-free

  workplace, the training of dogs, and seeking an ethical work environment.

  Therefore, this claim must be dismissed, and, because Plaintiffs have not corrected

  the same, dismissal is with prejudice.




                                             11
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 12 of 17              PageID #: 689




        E.     Count Six

        In Count Six, Plaintiffs Kellerman and Rose again allege that they were

  terminated for, respectively, requesting a smoke-free workplace and voicing

  concerns about untrained dogs. While this claim appears largely identical to

  Count Five (discussed above), Plaintiffs appear to rely not only on Title VII, but

  also Section 12203 of Title 42 of the U.S. Code. To the extent the claim is based

  upon Title VII, it is dismissed with prejudice for the same reasons just discussed.

  To the extent the claim relies upon Section 12203, it is also dismissed with

  prejudice. Section 12203 is an anti-retaliation provision found in the Americans

  With Disabilities Act (ADA). 42 U.S.C. § 12101 et seq.; Alvarado v. Cajun

  Operating Co., 588 F.3d 1261, 1264 (9th Cir. 2009). No allegation in the FAC, or

  the initial Complaint for that matter, concerns disability. Further, in the

  September 23 Order, the Court explained that Plaintiffs should not cite to federal

  statutes with no relevance to the alleged facts of this case. See September 23

  Order at 9-10. Because Plaintiffs have failed to follow this instruction—by citing

  to and relying on a disability discrimination statute when none of the Plaintiffs

  claim to be disabled— Count Six is dismissed with prejudice.




                                            12
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 13 of 17                PageID #: 690




            F.      Count Ten

            In Count Ten, it is alleged that, between 2015 and 2016, Plaintiffs

  Greenwood and Rose were told to “save overtime for weeks that they worked less

  than 40 hours[]” and employees were told that they would not receive overtime

  pay, in violation of federal law.9 As Defendants assert in their motion to dismiss,

  though, these allegations do not set forth a sufficient claim. See Dkt. No. 45-1 at

  21. In Landers v. Quality Communications, Inc., 771 F.3d 638 (9th Cir. 2014), the

  Ninth Circuit explained that “a plaintiff asserting a claim to overtime payments

  must allege that she worked more than forty hours in a given workweek without

  being compensated for the overtime hours worked during that workweek.” Id. at

  644-645. Further, “[a] plaintiff may establish a plausible claim by estimating the

  length of her average workweek during the applicable period and the average rate

  at which she was paid, the amount of overtime wages she believes she is owed, or

  any other facts that will permit the court to find plausibility.” Id. at 645. Here,

  Plaintiffs make no such allegations. In fact, the allegations do not even state that

  Plaintiffs worked more than 40 hours in any given week. At best, therefore, like

  in Landers, Plaintiffs make only generalized allegations of an overtime violation.

  See id. at 645-646. Moreover, because Plaintiffs were previously granted leave to



  9
      Count Ten is also brought under state law.
                                                   13
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 14 of 17             PageID #: 691




  amend this claim, see September 23 Order at 22, and have failed to do so in a

  plausible fashion, Count Ten is dismissed with prejudice to the extent it is based

  upon federal law.

        G.     Count Eleven

        In Count Eleven, it is alleged that Plaintiff DeCoite was discriminated

  against and/or harassed for being a military veteran in violation of the Uniformed

  Services Employment and Reemployment Rights Act (USERRA). More

  specifically, it is alleged that DeCoite was told not to call Erik Frost “Sir,” Erik

  Frost asked DeCoite if he was an engineer because a third engineer was not needed

  at the farm, Erik Frost reprimanded DeCoite often, Erik Frost said that DeCoite

  brought “a strong military presence to this farm, and I don’t like it[,]” and it was

  “obvious that Erik Frost did not like Alan DeCoite because he was a Veteran.”

  FAC at 22-23.

        With respect to discrimination under USERRA, an employee must allege

  that he has been denied a benefit of employment on the basis of his service in the

  military. 38 U.S.C. § 4311(a). Here, the FAC alleges no facts indicating that

  DeCoite was denied any employment benefit at Hoku Nui on the basis of his status

  as a veteran. Rather, all of the allegations in this regard are simply comments Erik

  Frost made to DeCoite. This fails to state a discrimination claim under USERRA.


                                             14
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 15 of 17              PageID #: 692




  See Spann v. City of Los Angeles, 2014 WL 12703994, at *3-4 (C.D. Cal. Apr. 3,

  2014) (explaining that more than allegations of harassment are needed to state an

  independent claim for discrimination).

        With respect to harassment under USERRA, the statute defines “benefit of

  employment” as including “the terms, conditions, or privileges of employment,” 38

  U.S.C. § 4303(2), which itself has been interpreted as incorporating a hostile work

  environment claim where used in Title VII. See Spann, 2014 WL 12703994, at *3

  (citing Meritor, 477 U.S. at 66). As such, the same statutory language appears to

  incorporate a hostile work environment claim under USERRA. Nonetheless,

  Plaintiff fails to allege sufficient facts to suggest he suffered a hostile work

  environment due to his status as a veteran. As the Court explained in the

  September 23 Order, “‘[i]n evaluating the objective hostility of a work

  environment, the factors to be considered include the frequency of discriminatory

  conduct; its severity; whether it is physically threatening or humiliating, or a mere

  offensive utterance; and whether it unreasonably interferes with an employee’s

  work performance.’” September 23 Order at 18 (quoting McGinest, 360 F.3d at

  1113). Here, as an initial matter, only Erik Frost’s alleged statement that he did

  not like DeCoite’s strong military presence appears connected to Plaintiff’s status

  as a veteran. In any event, even if the Court was to consider the totality of the


                                             15
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 16 of 17           PageID #: 693




  alleged comments from Erik Frost, at best, they are only a collection of utterances

  that offended DeCoite during the course of his employment. They are not

  actionable as a hostile work environment under federal law. See Meritor, 477

  U.S. at 67 (explaining that uttering “an ethnic or racial epithet which engenders

  offensive feelings in an employee” would not violate Title VII). Moreover,

  because Plaintiff has not corrected the deficiencies in this claim, Count Eleven is

  dismissed with prejudice.

        H.     State Law Claims

        The remaining claims in this case are brought under state law. Those

  claims are Counts One, Eight, and Twelve in toto, Counts Two and Four to the

  extent they are brought under HRS Section 378-2, and Count Ten to the extent it is

  brought under state law. Because all federal claims have now been dismissed with

  prejudice, the Court declines to exercise supplemental jurisdiction over the state

  law claims identified above and alleged in the FAC, and those claims are,

  therefore, dismissed without prejudice. See 28 U.S.C. § 1367(c)(3); United Mine

  Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (stating that, if federal claims

  are dismissed before trial, “state law claims should be dismissed as well”); Watison

  v. Carter, 668 F.3d 1108, 1117 (9th Cir. 2012) (explaining that, when declining to

  exercise supplemental jurisdiction, dismissal should be without prejudice). That


                                            16
Case 1:19-cv-00137-DKW-RT Document 62 Filed 04/30/20 Page 17 of 17          PageID #: 694




  being said, all state law claims that were dismissed with prejudice in the September

  23 Order shall remain dismissed with prejudice.

                                   CONCLUSION

        For the reasons set forth herein, the motion to dismiss, Dkt. No. 45, is

  GRANTED IN PART to the extent this case is dismissed without further leave to

  amend. Specifically, all of Plaintiffs’ federal claims are DISMISSED WITH

  PREJUDICE. All state law claims raised in the FAC are DISMISSED

  WITHOUT PREJUDICE to Plaintiffs asserting them in State court.

        The Clerk is instructed to enter judgment in favor of Defendants pursuant to

  this Order and the September 23, 2019 Order (Dkt. No. 28).

        IT IS SO ORDERED.

        Dated: April 30, 2020 at Honolulu, Hawai‘i.




  Aimee N. Greenwood et al v. Erik P. Frost et al ; CV 19-00137 DKW-RT
  ORDER (1) GRANTING IN PART DEFENDANTS’ MOTION TO DISMISS;
  AND (2) DISMISSING CASE IN PART WITH PREJUDICE AND IN PART
  WITHOUT PREJUDICE




                                           17
